Citation Nr: 0215481	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from August 1944 to 
December 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for back and bilateral leg 
pain as secondary to the service-connected pes planus and 
scars of the right arm.


FINDING OF FACT

The veteran's degenerative disc disease of the spine with 
scoliosis increased in severity as a result of his service-
connected pes planus.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the spine 
with scoliosis is warranted.  38 U.S.C.A. §§ 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In a January 1946 rating decision, the veteran was granted 
service connection for bilateral pes planus, third degree, 
and assigned a 10 percent rating.  

Dr. D. R. wrote a letter in November 1998.  He stated that 
the veteran was a long time patient of his and suffered from 
leg and foot pain which had resulted in back and leg pain.  
He stated that this condition had deteriorated in the last 
year and that the veteran now suffered from right arm 
tremors.  

In a March 1999 rating decision, the veteran's rating for pes 
planus was increased to 30 percent.  

Dr. D. R. wrote a letter in November 1999.  He wrote that the 
veteran suffered from chronic foot pain which aggravated his 
back condition.  He stated that the veteran had an uneven 
gait which caused more pressure on his low back.  He stated 
that the veteran's back pain was an ongoing condition which 
he routinely took medication for.  

The veteran was afforded a VA examination in January 2000.  
The examiner's impression was low back pain.  He did not 
believe it was possible to say that the veteran's low back 
condition was caused entirely by flat feet, but did think 
that certainly the veteran's altered gait and pes planus had 
contributed to his low back pain to an extent, although it 
was impossible to say to what percentage.  

VA x-rays noted slight scoliosis of the spine, and 
degenerative changes with osteophyte formation.  

In a March 1999 rating decision, the RO increased the 
veteran's rating for pes planus to 30 percent.  

The veteran underwent a VA examination in June 2002.  The 
examiner's impression was that the veteran The examiner 
commented that the veteran's x-rays confirmed a mild 
scoliosis, as well as mild degenerative disc disease and an 
osteopenia in the lumbar spine.  The examiner's impression 
was that the veteran's back conditions could not be related 
to his pes planus, as there was no medical evidence in the 
literature supporting that evidence on a scientific basis.  
The examiner did not deny that the veteran had back pain and 
had developed back problems throughout his lifetime, but did 
not think that those problems were connected to the veteran's 
flatfoot problem.


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the May 2000 
Statement of the Case, as well as in the June 2002 
Supplemental Statement of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered. 

The veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence, such as 
private medical reports and reports from federal agencies.  
In short, the RO has informed the appellant what information 
and evidence the appellant was to provide to VA and what 
information and evidence the VA would attempt to obtain on 
behalf of the appellant.    38 C.F.R. § 3.159 (b) (2001); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the extensive development that has been undertaken 
in this claim over a period of over nine years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2001).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection may be granted on the basis of aggravation 
of a non service-connected disability.

The veteran claims that his low back disorders are secondary 
to or aggravated by his service-connected pes planus.  There 
are several medical opinions regarding this matter.  Two of 
the opinions contend that the veteran's pes planus aggravated 
his back condition, and one opinion asserts that the pes 
planus and the back condition were unrelated.  The veteran's 
private doctor, Dr. D. R., wrote that the veteran's chronic 
foot pain aggravated his back condition, and that his uneven 
gait caused more pressure on his low back.  A VA examiner 
stated in January 2000 that the veteran's altered gait and 
pes planus had contributed to his low back pain to an extent.  
However, a VA examiner in June 2002 opined that the veteran's 
back problems (mild scoliosis, degenerative disc disease, and 
an osteopenia in the lumbar spine) could not be related to 
the veteran's pes planus as there was no medical evidence in 
the literature to support that evidence on a scientific 
basis.  

The June 2002 examiner states that there is no scientific 
evidence showing a relation between pes planus and the 
development of back problems.  However, the veteran's 
physician and the January 2000 examiner also provide reasons 
for their opinions that there is a correlation between the 
veteran's pes planus and his back disorders.  They contend 
that the veteran's pes planus caused altered gait, and the 
altered gait aggravated the veteran's back problems.  

At the very least, the conflicting opinions represent an 
approximate balance of positive and negative evidence 
regarding the veteran's claim.  Accordingly, granting the 
veteran the benefit of the doubt, and pursuant to Allen v. 
Brown, 7 Vet.App. 439 (1995), service connection is warranted 
for a low back disability, diagnosed as degenerative disc 
disease with scoliosis.  38 U.S.C.A. § 5107 (b) (West Supp. 
2002)


ORDER

Entitlement to service connection for degenerative disc 
disease with scoliosis is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

